Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a stylet assembly, classified in A61B1/0052.
II. Claims 17-20, drawn to a method of manufacturing of a stylet, classified in A61B1/0011.

The inventions are independent or distinct, each from the other because:
Inventions I) and II) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the stylet can be made by first forming a manipulator and attaching a connector thereto.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	the inventions have acquired a separate status in the art in view of their different classification.
b.	the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
c.	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kirk Deheck on 1/6/2022 a provisional election was made without traverse to prosecute the invention of I), claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Status of Claims
Claims 1-20 are pending.  Claims 17-20 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1 - 16 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connector structure as described in the specification.  In general, the figures are too dark to distinguish any internal structure.  Specifically, figures 4 and 5 may be attempting to show a side view of the camera face, but no such structure can be made out.  There are also dark bands in the figures, e.g. fig 2.  It is unclear if this is an artifact of the printing or to intentionally depict some feature.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “116” has been used to designate both “cavity” (figs 5, 6; [0048]) and “in vivo facing end” (fig 4; [0049]);
reference character “118” is used multiple times in fig 5, designating different structures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 117 refers to a critical feature of the connector, the “cutout 117” described at [0049].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 and any dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites that the elongate operator adjusts a focus or field of view of the camera.  [0039] describes the elongate operators 68 and 70 as force wires to bend the manipulator tip and not the tube tip where the camera is located.  No description of the elongate operators appears to exist in the specification which describes these pull wires as changing the focus or field of view of the camera.  It is unclear how pull wires not configured to move the camera would change the camera’s focus or field of view.  The only applicable description of such is at [0039] which describes the pull wires as being able to move anatomical structures within the field of view of the camera and therefore might be considered to “adjust … a field of view” of the camera.  As such, using the pull wires to move a tip element which can 
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 16, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a camera disposed proximate a first end of the tube”.  The first end of the tube 30 is element 32 as described in fig 1 and [0033].  Although the specification mentions this configuration of the camera, it does so only when generally describing the invention, e.g. in the Summary of the Invention [0010].  Detailed descriptions and depictions of the camera configures the camera at the connector, i.e. at the first end and not proximate the first end, e.g. [0033] and figs 4, 5.  Since there is no detailed description of the camera in the proximate configuration, in lieu of a 112a written description rejection, it will be interpreted as it appears applicant intended in the drawings and at [0033], i.e. “at the first end”.
Claim 9 also requires the camera is configured proximate the connector.  All detailed descriptions of the camera are configured at the connector (fig 4, 5).  Since there is no detailed description of the camera in the proximate configuration, in lieu of a 112a written description rejection, it 
Claim 1 also recites “a manipulator ... is oriented to extend in a crossing direction relative to a longitudinal axis of the tube”.  As seen in fig 1, the manipulator is oriented radially outward from the longitudinal axis of the tube, therefore, this vector does not form a “crossing direction” relative to the longitudinal axis since it is directed away from the axis.  It will be interpreted as “extend radially outward relative to a longitudinal axis”.
Claim 9 also describes this configuration.
Claim 7 recites “a lens supported by the connector and disposed proximate the camera”.  It is unclear how a lens proximate the camera operates with a distal facing camera as described in the specification.  The only mention of a lens apart from an embodiment as a camera itself, is at [0049] which describes a cavity in the connector which can hold a lens to operate in conjunction with the imager, which appears to configure the lens distal to the camera to assist the camera in forming an image.  It will be interpreted as such.
Claim 16 also describes this configuration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McCormick.
For claim 1, McCormick discloses a “stylet assembly (stylet assembly 20; fig 3 as a general depiction; [0030, 0043] specifically the embodiment where the image capture device is located at the transition 76) comprising: 
a tube (steering shaft 36; fig 3; [0030]) having a passage formed therethrough; 
a camera (image capture device 82, fig 7, which can be located anywhere along the device, but for this embodiment, is located at the transition 76 [0043] as directed by the claim interpretation above) disposed proximate a first end of the tube; 
a connector (transition 76 and structural components contained therein to support the image capture device 82, including lens pocket 80; [0043]; fig 7) formed at the first end of the tube and constructed such that the camera is operable therethrough; and 
a manipulator (end-piece 74; fig 3, 4; [0040-0042]) defined by a flexible body that extends outward from the connector and is oriented to extend in a crossing direction relative to a longitudinal axis of the tube such that a distal end of the manipulator forms a distal end of the stylet assembly, is offset in a longitudinal and radial direction from the camera, and is offset from a longitudinal axis of the tube (fig 4 shows the deflection and offset of the end-piece from the longitudinal axis  of the shaft)”.
For claim 2, McCormick discloses the “stylet assembly of claim 1 further comprising at least one elongate operator (40, 42; fig 5) that passes through the tube and is operable to manipulate a position of the distal end of the manipulator relative to the connector in response to manipulation of the at least one elongate operator (fig 4)”.
For claim 3, McCormick discloses the “stylet assembly of claim 2 wherein the at least one elongate operator is further defined as two independently operable elongate operators (motion transmitting elements 40 and 42; [0031-0032] describes generally the motion ”.
For claim 4, McCormick discloses the “stylet assembly of claim 2 wherein the at least one elongate operator is at least one of longitudinally translatable and rotationally translatable relative to the tube to manipulate a relative position of the distal end of the stylet assembly ([0032])”.
For claim 5, McCormick discloses the “stylet assembly of claim 2 wherein the elongate operator is operable to adjust at least one of a focus or a field of view of the camera (as interpreted above, the elements 40 and 42 move a distal tip which can move anatomical structures in the field of view of the camera to adjust the field of view)”.
For claim 6, McCormick discloses the “stylet assembly of claim 1 wherein the distal end of the stylet assembly is within a field of view of the camera (figs 8-10)”.
For claim 7, McCormick discloses the “stylet assembly of claim 1 further comprising a lens supported by the connector and disposed proximate the camera (prism lens 86 as part of the image capture device which is configured at the connector, the connector which supports the image capture device and it’s components; fig 7)”.
For claim 8, McCormick discloses the “stylet assembly of claim 1 where the tube is formed of a first material and the manipulator is formed of a second material having a lower durometer than the first material ([0040] describes the tip has highly flexible and a somewhat stiff main stem)”.
For claim 9, McCormick discloses a “video stylet assembly (stylet assembly 20; fig 3 as a general depiction; [0030, 0043] specifically the embodiment where the image capture device is located at the transition 76) comprising: 
an elongate shaft (steering shaft 36; fig 3; [0030]) constructed to pass through an opening in vivo; 
a connector (transition 76 and structural components contained therein to support the image capture device 82, including lens pocket 80; [0043]; fig 7) disposed proximate an in vivo end of the elongate shaft; 
an image capturing device (image capture device 82, fig 7, which can be located anywhere along the device, but for this embodiment, is located at the transition 76 [0043] as directed by the claim interpretation above) disposed proximate the connector; and 
a guide (end-piece 74; fig 3, 4; [0040-0042]) extending longitudinally from the connector in a crossing direction relative to a longitudinal axis defined by the elongate shaft and oriented such that a distal end of the guide can achieve positions within a field of view of the image capturing device (figs 8-10)”.
For claim 11, McCormick discloses the “video stylet assembly of claim 9 further comprising at least one operator (40, 42; fig 5) extending through the elongate shaft and operable to manipulate an orientation of the guide relative to the elongate shaft (fig 4)”.
For claim 12, McCormick discloses the “video stylet assembly of claim 11 wherein the at least one operator is at least one of rotationally and longitudinally translatable relative to the elongate shaft to manipulate the orientation of the guide relative to the elongate shaft ([0032])”.
For claim 13, McCormick discloses the “video stylet assembly of claim 12 further comprising a controller (remote actuator 50; fig 11; [0037]) connected to the video stylet assembly and having at least one input connected to the at least one operator, the controller being operable to allow user adjustment of the at least one operator”.
For claim 14, McCormick discloses the “video stylet assembly of claim 9 further comprising an image generating device (remote monitor 84; fig 9) operatively connected to the image capturing device”
For claim 15, McCormick discloses the “video system assembly of claim 9 wherein the elongate shaft is more rigid than the guide ([0040] describes the tip has highly flexible and a somewhat stiff main stem)”.
For claim 16, McCormick discloses the “video system assembly of claim 9 further comprising a lens supported by the connector and disposed proximate the imaging capturing device (prism lens 86 as part of the image capture device which is configured at the connector, the connector which supports the image capture device and it’s components; fig 7)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. US2018/0250484 as applied to claim 9 above, and further in view of Aznoian et al. US2004/0158125.
For claim 10 McCormick does not disclose the “video stylet assembly of claim 9 further comprising a light source associated with the image capturing device and operable to illuminate the field of view of the image capturing device”.  Aznoian teaches providing a light source 184 next to a viewing lens 124 to help the operator view tissue [0067].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Aznoian into the invention of McCormick in order to configure “video stylet assembly of claim 9 further comprising a light source associated with the image capturing device and operable to illuminate the field of view of the image capturing device” because it provides light to assist in viewing ([0067]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795